UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-4251



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

KEVIN ALGERIO,

                                           Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-95-103)


Submitted:   December 12, 1996        Decided:     December 19, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Judson W. Collier, Jr., HOOKER, BODE, COLLIER & DICKINSON, Rich-
mond, Virginia, for Appellant.    Helen F. Fahey, United States
Attorney, M. Hannah Lauck, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Kevin Algerio appeals from a sentence imposed as a

result of his pleading guilty to violating the terms of his super-

vised release. Algerio contends that the district court abused its

discretion by sentencing him to the high end of the guideline

range. However, a claim that a court erred by imposing a sentence
at the high or low end of a correctly calculated guideline range is

generally not reviewable. United States v. Jones, 18 F.3d 1145,
1151 (4th Cir. 1994).   Because Algerio has not alleged that his

sentence was based on an unconstitutional classification, see

United States v. Holmes, 60 F.3d 1134, 1137 (4th Cir. 1995), the

sentence of the district court is unreviewable. Accordingly, we

dismiss Algerio's challenge to his sentence. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2